DETAILED ACTION
The following Office action concerns Patent Application Number 16/767,667.  Claims 1-11 are pending in the application.
Claims 9-11 have been withdrawn from consideration as being drawn to non-elected inventions.
Election/Restrictions
A restriction requirement was sent to the Applicant on Ma 27, 2022.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on June 30, 2022 and elected Group I, claims 1-8.  Since the election was not made with traverse, it is treated as being made without traverse.  Accordingly, claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
Allowable Subject Matter
Claims 2 and 3 are allowable over the closest prior art of Fukumoto et al (US 2017/0043404).  Fukumoto et al does not teach or suggest that the copper particles have cuprous oxide fraction of 1-4 % by mass or a coating thickness of 0.3-10 nm. 
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 6 is rejected under 35 U.S.C. § 112(b) because the limitation "used for performing low-temperature firing...” renders the claim indefinite.  The claim does not set forth any steps involved in a method of using the copper particles for low-temperature firing.  Therefore, it is unclear what method the applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  MPEP § 2173.05(q).
Claims 7 and 8 are rejected under 35 U.S.C. § 112(b) because the term “the low-temperature firing” lacks antecedent basis.  MPEP § 2173.05(e).
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-8 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Fukumoto et al (US 2017/0043404).
Fukumoto et al teaches copper particles coated with carboxylic acid (par. 81).  The copper particles have almost no oxide film on the surface (par. 81).  A copper particle with almost no oxide film would be reasonably expected to contain less than 4 % by mass cuprous oxide.  The carboxylic acid is an aliphatic carboxylic acid containing 5 to 17 carbon atoms (par. 20, 105).  The acid includes monocarboxylic acids (par. 105). The copper particles are sinterable at low temperature (par. 229).  Furthermore, the copper particles are capable of being fired at 100 ̊C or less because they have the same structure as the claimed particles.
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed components and resultant properties would have been obvious to a person of ordinary skill in the art since Fukumoto et al teaches copper particles coated with carboxylic acid which are sinterable at low temperature.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        July 20, 2022